

116 HRES 704 IH: Expressing support for the goals of National Adoption Month and National Adoption Day by promoting national awareness of adoption and the children waiting for adoption, celebrating children and families involved in adoption, and encouraging the people of the United States to secure safety, permanency, and well-being for all children.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 704IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Shalala (for herself and Mr. Aderholt) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for the goals of National Adoption Month and National Adoption Day by promoting
			 national awareness of adoption and the children waiting for adoption,
			 celebrating children and families involved in adoption, and encouraging
			 the people of the United States to secure safety, permanency, and
			 well-being for all children.
	
 Whereas there are far too many unparented children in the United States; Whereas the Adoption and Foster Care Analysis and Reporting System Report on fiscal year 2018 foster care and adoption population characteristics (referred to in this preamble as the AFCARS report) indicates that there are approximately 437,300 children in the foster care system in the United States, approximately 125,400 of whom are waiting for adoption;
 Whereas the AFCARS report indicates that— (1)65 percent of the children in foster care in the United States are 10 years of age or younger;
 (2)the average length of time a child spends in foster care is approximately 20 months; (3)in 2018, approximately 17,800 youth aged out of foster care by reaching adulthood without being placed in a permanent home; and
 (4)in 2018, the number of children who— (A)achieved permanency through adoption increased for the fourth year in a row; and
 (B)entered foster care decreased for the second year in a row; Whereas, still, for many foster children, the wait for a loving family in which they are nurtured, comforted, and protected seems endless;
 Whereas a survey conducted in 2017 (referred to in this preamble as the 2017 survey) showed that a quarter of respondents who had not adopted had considered adoption; Whereas the 2017 survey showed that 46 percent of respondents either somewhat or strongly agreed that children enter the foster care system because of juvenile delinquency, despite the AFCARS report revealing that neglect was associated with 62 percent of cases involving the removal of a child, or approximately 163,500 cases;
 Whereas the 2017 survey showed that— (1)39 percent of respondents believed foster care adoption is expensive; and
 (2)a majority of respondents considering foster care adoption indicated that receiving financial and emotional support would make a difference in their decision to pursue adoption;
 Whereas the Children's Bureau, an office of the Administration for Children and Families within the Department of Health and Human Services, supports programs, research, and monitoring to help eliminate barriers to adoption and find permanent families for children;
 Whereas, every day, loving and nurturing families are strengthened and expanded when committed and dedicated individuals make an important difference in the life of a child through adoption;
 Whereas the President traditionally issues an annual proclamation to declare the month of November as National Adoption Month;
 Whereas National Adoption Day has been celebrated as a collective national effort to find permanent and loving families for children in the foster care system; and
 Whereas the Saturday before Thanksgiving has been recognized as National Adoption Day since at least 2000, and, in 2019, the Saturday before Thanksgiving is November 23: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Adoption Month and National Adoption Day;
 (2)recognizes that every child should have a permanent and loving family; and (3)encourages the people of the United States to consider adoption during the month of November and throughout the year.
			